Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 1 of 31

UNITED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF NEW YORK

____________________________________________________ X
THE sTArE or NEW YoRi<, by LETITIA CHS€ NO-
JAMES An ~ vo 1 fm sr t rN
York agd OIl’l€y ellcra 0 C 3 € 0 €W COMPLAINT FOR
’ DECLARATORY AND

THE STATE OF NEW JERSEY, by GURBIR S. 1NJUNCTIVE RELIEF
GREWAL, Attorney General of the State ofNew
Jersey,

Plaintiffs,
-against-

THE UNITED STATES DEPARTl\/IENT
OF THE TREASURY and THE lNTERNAL
REVENUE SERVICE,

Defendants.

- X

 

Plaintiff Statc ot`Ncw Yorl<, by its attorney_ Letitia Jarnes, Attorney General ofNew
York, and PlaintiffState ol`l\lew Jerscy by its atlorney_ Gurbir S. Grewal, Attorney General of
New Jersey. allege as f`ollows:

I. NATURE OF THE ACTION

l. 'l`he States ot`Ncw Yorl\' and New Jersey bring this lawsuit to compel compliance
with the Freedom ol` lni"orniation /\ct (“FOIA”) by the United States Department ofthe Treasury
(the “Treasury Departnient”) and its subsidiary bureau. the internal Revenue Service (the “IRS”),
in connection with the adoption ol` new annual filing standards For social welfare and other

organizations exempt l`roin taxation under l.R_C. section 5()l(c).

2. On July lo, 2018, Defendants announced that the IRS will no longer require non-
5()](0)(3) tax-exempt groups organized under section 50l(c) to disclose thc names and addresses
oftheir substantial contributors on the Scheclule B to their annual Return (Forms 990 and 990-EZ).
The change was released as Revenue Procedure 2018-38 (the “Revenue Procedure"’), without

public notice or comment, and took effect on December 31, 2018. ln October 2018, concerned

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 2 of 31

that the change would significantly interfere with their ability to effectively oversee affected
organizations operating in l\lew Yorl< and New .lcrsey, l)laintiffs jointly submitted l?`()l/\ requests
to each ofthe Dcfcndants for information regarding the Revenue l’roccdurc’s administrative origin

and development

3. Neither Defendant has objected to Plaintiffs’ requests In six months since
Plaintiffs submitted their requests, the IRS has made a single partial production that contained
fewer than 400 pages from one of seven categories of requested material. The Treasury
Department has not responded at all. Defendants have violated FOIA by failing to respond to
Plaintiffs’ requests within the statutorily prescribed time 'limit, failing to disclose the requested
documents, and unlawfully withholding the requested information Plaintiffs now ask the Court
to order Defendants to respond to the requests and to disclose all responsive records improperly

withheld.
II. JURISDICTION ANI) VENUE

4. The Court has subject matter jurisdiction over this action pursuant to 5 U.S.C. §

552(3)(4)(13) ana 28 U.s.c.§ 1331.

5. 'l`he Court has the authority to grant declaratory relief pursuant to the Declaratory

Judgment Act. 28 U.S.C. § 2201 el .x'w/.
6. Venue is proper under 5 U.S.(.`.. § 552(21)(4)([3) and 28 U.S.C. § l39l(e).
Ill. THE PARTIES

7. Plaintiff State of New York is represented by its Attorney General, Letitia James,

with a principal place of operation at 28 Libeity' Street, 19th Floor, New Yorl<, New York 10005.

8, Plaintiff State of New Jersey is represented by its Attorney General. Gurbir S_

Grewal, who serves as the State’s chief legal officer. See N.J. Stat. Ann. §52:17A-4(e), (g).

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 3 of 31

9. The Treasuty Department is the federal department responsible for advising on
domestic tax policy and enforcing federal tax laws through its subsidiary bureau, the lRS. 'l`he
'l`rcasury Department is an agency of the federal government within the meaning of 5 U.S.C. §

552(1')(l) and is headquartered at 1500 l`)ennsylvania /\venue, NW, Washington, l).C. 20220.

lO. The IRS is a component bureau ofthe Treasury Department charged with collecting
taxes and administering the lnternal Revenue Code. The IRS is an agency of the federal
government within the meaning of5 U.S.C. § 552(f)(l) and is headquartered at 111 l Constitution
Avenue, NW, Washington, D.C. 20224. lts New York Regional Offlce is located at 290

ismaav'vay, New Yorl<, New vol-k 10007.

IV. STATUT() RY FRAMEWORK

ll. FOIA promotes open government by providing every person with a right to request

and receive federal agency records. 5 U.S.C. § 552(a)(3)(A).

lZ. When a request for federal agency records is made, F()l/\ requires the recipient
agency to determine within twenty days whether it will comply with the request 5 ll.S.C. §
552(a)(6)(A)(i). An agency may only delay its response if “unusual circumstances" exist. as

defined by the Stawte. 5 u.s.c. § sszra)rrore><n and (a)(s)(B)(iii).

13. Once an agency has determined that it will comply with the request, the records
responsive to that request "‘shall be made promptly available"' 5 U.S.C. § 552(a)(6)(C)(i). lfthe
agency fails to comply with the applicable time limit provisions for response, that failure is deemed
a constructive denial of the request and satisfies the requester’s obligation to exhaust

administrative remedies prior to seekingjudicial relief. Id.

l4. A FOIA requester that has exhausted its administrative remedies may petition the
district court for injunctive and declaratory relief from the agency’s continued withholding of

public records 5 U.S.C. § 5, '2('¢!)(4)(|3)'

LJJ

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 4 of 31

v. FAc'rs

15. In July 2018, Defendants announced that the IRS would no longer require non-
(c)(3) organizations exempt from taxation under l.R.C. Section 501(c) to include donor-identifying
information in the Schedule B List of Contributors required for their annual Return. Beginning
with the information returns for taxable years ending on or after December 31, 2018, the
organizations affected by this change may file a Schedule B List of Contributors that identifies
only the amount contributed for each reportable contribution The affected organizations must v
continue to collect and maintain complete donor information in their books and records and to
make such information available to the IRS upon request Defendants implemented these changes
through the adoption of Revenue Procedure 2018-38, without prior publication for notice and

public comment

164 On October 22, 2018, Plaintiffsjointly submitted a FOl/\ request by taxed letter to
the 'l`reasury Department. A copy ofthe request and its transmittal confirmation is attached hereto
as Exhibit A.

17. 'l`he same day Plaintiffs jointly submitted a FOIA request by faxed letter to the

IRS. A copy of that request and its transmittal confirmation is attached hereto as Exhibit B.

18. Plaintiffs’ (')ctober 2018 requests Sought material regarding the Revenue
Procedure`s adoption from each of the Defendants, in four general categories; (i) records
discussing the donor reporting requirements in effect for 501(c)-exempt entities prior to adoption
of the Revenue Procedure; (ii) records discussing historical agency review of donor information
in Schedule B, including the costs and other burdens imposed by that review; (iii) records regarding
agency consideration and development of the Revenue Procedure; and (iv) records concerning
external inquires or other communications regarding consideration and development of the
Revenue Procedure. Plaintiffs addressed their requests to Defendants’ respective FOIA offices;
the two requests recited substantially similar lists of requested material and identified specific
offices and custodians to be searched for responsive records

4

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 5 of 31

19. 'l`he lRS acknowledged receipt of Plaintiffs` request by letter dated l\lovember 14,
2018 and assigned the request a l~"Ol/\ case number (F19295-0068). /\ copy ofthe Novem`ber lRS

letter is attached hereto as ljl<li~ibit C.

20. The lRS stated in its November letter that it would extend the statutory deadline for
response by ten days, as permitted under FOIA, in order to search for, collect, and review
responsive records from other locations The IRS also noted, however, that it required additional
time to identify responsive records and would thus further extend its response date to January 15,
2019, the date by which it believed that it could provide a final response The IRS acknowledged
in the November letter that the statutory deadline for response to Plaintiffs’ requests, as extended
by ten days, would be December 5, 2018 and that Plaintiffs could sue to enforce their FOIA rights
as of that date. The November letter noted that: ‘,‘An administrative appeal is limited to a denial

ofrecords, so it does not apply in this Situation.”

21. On January 28, 2019, the lRS sent a second letter indicating that staff members at
the lRS`s 1170er Public Liaison ()ftiee had been furloughed for approximately five weeks, from
December 22, 2018 through January 25, 2019. and so required additional time to search for and
review records in response to Plaintiffs’ request /\ copy of the January lRS letter is attached
hereto as Exhibit D. The lRS indicated in its January letter that it would contact Plaintiffs by
l\/larch 29. 2019 if it were “still unable to complete [the] request.” The lRS`s new i\/larcli 29 target

deadline extended its previous commitment by more than 10 weeks

22 On l\/larch 26, 2019, the lRS sent a third letter indicating that staff members at the
1'~`()1A Publie Liaison Offlce continued to work on Plaintiffs’ requests and needed additional time
to collect and review records A copy ofthe l\/larch IRS letter is attached hereto as l;`xhibit E. 'fhe
lvlarcli letter enclosed approximately 360 pages ofmaterial and noted that 25 pages ofmaterial had
been withheld or redacted pursuant to FOIA Exemptions Five and Six. The lvlarch letter stated
that the lRS would contact l’laintiffs by l\/lay 27, 2019 if it were “still unable to complete l_thej

request." This new target deadline further extended the lRS`s previous commitment by an

!Jl

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 6 of 31

additional eight weeks The March letter did not deny any part ol`Plaintiffs` requests and did not
advise l’laintiffs ofa right to appeal. 'l`he letter stated: “Our final response will contain information
concerning your appeal r'ights."

23. Plaintiffs have not received any further production or letter communication from
the ll{S since the l\/larch 26 letter.

24. Plaintiff`s have not had any independent communication from the vl`reasury

Department F()lA office since ()ctober 2018.

25. l\lcither the IRS nor the Treasury Dcpartment has objected to any element of
Plaintiffs` requests

26. Because l')efendants have failed to respond to Plaintiffs` requests within the
statutory timcframe, l)efcndants have constructively denied the requests /\s suelr, Plaintiffs have
exhausted their administrative remedies

27. l)laintif`fs have a legal right to the requested records Defendants have improperly
withheld those records forcing Plaintiffs to file this lawsuit to enforce their rights under FOl/\.

28, As the chief law enforcement officers for New York and l\lew .lersey, respectively
Plaintiffs are responsible for overseeing the activities of exempt organizations that operate or
solicit in l\lew York and New Jersey, as well as the conduct oftheir officers and directors 'l`he
Revenue l)rocedure"s change to donor disclosure practices will directly impact l)laintiffs"
regulatory function and the reasons for the change are thus ofcritical importance to l’laintiff`s.

VI. (Tlr/\ll\/lS

Count I: Failure to Respond to Request \Vithin Statutoi'y Timeframe

29. Plaintiffs repeat and re-allege the preceding paragraphs as though fully set forth

herein.

6

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 7 of 31

3(). i)ef`endants failed to respond to Plair'rtif`f's` requests within the statutorily mandated
tirnet`rame, in violation ol` Plaintil`l`s` rights under l~`Ol/\, including hut not limited to 5 U.S.C. §

ssziri)((j)(rx)n) and counter

Count Il: Failure to Producc Rcsponsive Records

31. l’laintiff`s repeat and re-allege the preceding paragraphs as though l`ul|y set l`orth
herein
32. l)et`endants iailed to disclose and produce records responsive to Plaintiffs` requests,

in violation of`Plaintiffs` rights to those records under FOlA, including but not limited to 5 U.S.C.

§552(21)(3).

33. l)ef`endants failed to disclose and produce records responsive to Plaintif`f`s’ requests
without a legal basis f`or withholding such records, in violation of`FOl/\.r including but not limited

to 5 l.l.S.C. § 552(a)(3)(/-\) and (a)(o')(A).

34. Plaintif`f`s are entitled to their reasonable attorneys’ fees and costs under 5 U.S.C. §

VII. PRAYER FOR RELIEF
WHEREFORE, Plaintif`l`s request that this Court:
a. Find that Def`endants° failure to timely respond or disclose records was unlawf`ul;

h. ()rder Defendants to search for and promptly disclose all records responsive to

Plainti'l"t`s’ requests;
c. Award Plaintil`l`s` attorneys" f`ees and costs; and

d. Grant such other and further relief as the Court may deem just and propcr.

Dated;

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 8 of 31

May 6, 2019
NeW Yorl<, New York

Respectf`ully Submitted.

LET'rTlA JAMES

A(t`torney General %re Sjie New Yok `
By \ l@ /Yv),[/ 6 6 3a

lame es §heehan

,/Charities Bureau Chief
Catherine Suvari

Assistant Attorney General\
28 Liberty Street
New York, New York 10005
Tel. (212)416-8490
James.Sheehan@ag.ny.gov '
Catherine.Suvari@ag.ny.gov

GURB!R S. GREWAL 4
Attorney General of the State ofNew Jersey

-Byr,/.;//[LLV’

Glenn J oramarco
At krstant Attorney General
(pro. hac vice application forthcoming)
Katherine Gregory b
_ Deputy Attorney General
Hughes Justice Complex - ]st Floor
P.O. Box 11'2 ,
25 Market Street
Trenton, New Jersey 08625
Tel (609) 376- 3235
Glenn Moramarco@law njoag gov

`Katherine. Gregory @law. njoag. gov

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 9 of 31

EXhibi-t A

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 10 of 31

   

(")ctober 22. 2018

BY U.S. MAIL and FAX

FOIA Request

Department of the Treasury
1500 Pennsylvania Ave., N.W.
Washington, D.C. 20220

Fax 202-622-3 895

Re: lRS Revenue Procedure 2018-38

'I`o whom it may concern:

On July ]6, 2018, the Treasury Department and the IRS announced that the IRS will no longer
require non-501 (c)(3) tax-exempt groups organized under section 501 (c) to disclose the names and
addresses of their substantial contributors on the Schedule B to Forms 990 and 990-EZ. This change to
well-established donor disclosure requirements was released as Revenue Procedure 2018-38 and will
directly impact current state filing requirements for exempt organizations operating in New York and
New Jersey, which are regulated by the Charities Bureau in the New Yorl< Attorney General’s Of`fice and
the New Jersey Division of Consumer Affairs. A copy of the complete Revenue Procedure text and
accompanying Treasury Department Press Release are attached below for reference

To better understand the Revenue Procedure’s administrative origin and development, we the
undersigned make the following request for records pursuant to the Freedom oflnformation Act
(“FOIA”), 5 U.S.C. § 552, and Treasury Department implementing regulations, 31 C.F.R. Part 1.

lie_qu§ted Records:

We request that the Trcasury Department produce the following material within twenty (2())
business days: '

1. All emails, memoranda, and 'l`reasury Departmerit reports concerning the development,
implementation, consideration, or evaluation of Revenue Procednrc 2018-38. Tliis request

includes without limitation:

a. Documents discussing the donor reporting requirements in effect f`or 501(<:) tax»
exempt entities prior to adoption ofthe Revenue Procedure; 4

b. Documents discussing agency review of Schedule B to Forms 990 and 990-EZ,
including documents that support or contravene the July 16, 2018 statement by
Secretary Mnuchin that “the lRS simply does not need tax returns with donor names
and addresses to do itsjob in this area;”

Case 1:19-cV-O4024 Document 1 Filed 05/06/19 Page 11 of 31

Page 2
October 22, 2018

Documents concerning costs and/or other burdens imposed on lRS stal`l` by existing
Schedule B reporting requirements;

Documents concerning Costs and/or burdens imposed on 501(€)-exempt
organizations by existing Schedule B reporting requircrncnts;

Documents concerning whether or how changes to existing Schedule B reporting
requirements could impact IRS examination practices; and

Documents concerning inadvertent disclosure and/or misuse of donor information
captured in Schedule B.

2. All records not identified by chuest Nor l (above) that concern external inquiries or meetings
with external parties regarding the development, implementation, consideration, or evaluation of
Revenue Procedure 2018-38, including but not limited to:

f
g.

Cornmunieations with the White House Or"r"rce ofl\/lanagement and Budget (OMB);
Communieations with the ()i`tice of White House Counsel (WHC);

Communications with any other organization in the Executive Oft`rce ofthe Prcsident
(outside ofthe OMB or WHC);

Comrnunications from private individuals or organizations that requested or proposed
agency review of donor disclosure obligations for 501(c)~exempt organizations;

Agendas and attendee lists for any meetings convened with external parties to
consider changes to existing Sclrcdule B disclosure requirements;

Communications sent in preparation for any such meetings; and

Cornmunications sent following any such meetings

3, All records not identified by Request No. l (above) that concern internal inquiries or meetings
regarding the development, implementation, consideration, or evaluation of Revenue Procedurc

201 8»38: including but not limited to;

Documcnts concerning communications from the White House Oftice ol"
l\/larragernent and Budget (Ol\/IB), including documents concerning whether or ltow to
respond to such communications and copies ot`any actual response',

Docurnents concerning communications trent the Ol`lice of White House Counsel
(WHC), including documents concerning whether or how to respond to such
communications and copies of any actual response;

Documents concerning communications t`rom any other organization in the Executive
Offrce ofthe Pre'sident (outside ofthe Ol\/IB or WHC), including documents
concerning whether or how to respond to such communications and copies of any
actual response;

li)ocumcnts concerning communications from private individuals or organizations
that requested or proposed agency review of donor disclosure obligations for 501(c)-

Case 1:19-cV-O4024 Document 1 Filed 05/06/19 Page 12 of 31

lingle 3
Oerober 22a 2018

exempt organizations, including documents concerning whether or how to respond to
such requests or proposals and copies ofany actual response;

e. Agendas and attendee lists for any internal meetings convened to consider changes to
existing Schedule B disclosure requirements;

f. Communications sent in preparation for any such meetings; and

g. Comrnunieations sent following any such meetings

4. Any record ofthe “discussions with accounting firms and taxpayers” cited as support for a
proposal to eliminate Schedule B in the June 7, 2018 Report ocheommendations ofthe
Advisory Committee on Tax Exempt and Governrnent Entities.

5, All statements, speeches, or presentations made by i`reasury Department employees or
representatives regarding donor reporting requirements for tax-exempt entities, including press
releases as well as formal remarks made on behalf ofthe lRS or Treasury Department.

6. All communications between Treasury Departrnent employees or representatives and non-
Department representatives regarding the press release issued on July 16, 2018 to announce

Revenue Procedure 2018-38.

7. Each submission in compliance with the Small Business Regulatory Enforcernent Fairness Act of
1996 (SBREFA) to the House ofRepresentatives, the Senate, and/or the Comptroller General of
the Government Accountability Office (GAO) concerning Revenue Procedure 2018-38.

Please provide all responsive records dating from january 1. 2018 to the date the search is
conducted

Your search for responsive records should include the following offices and individual
custodians: the Office ofthe Secretary ofthe Treasury; the ()ffice of General Counsel, Treasury
Department; Secretary Steven 1\/Inuchin; and Counselor to the Sccretary .lustin l\/luzinich.

lf it is your position that any ofthe requested records is exempt from disclosure, we request that
you provide an index ofthose records as required by l/aug/m v_ Rosen, 484 l-`.Zd 820 (D.C. Cir. 1973).
As you are aware, the Vaughn index should describe each document claimed as exempt with sufficient
specificity "‘to permit a reasoned judgment as to whether the material is actually exempt under FOIA.”
Fozmc/ing C/rurch ofScr'enlo/c)gy ofWa.r/ringrrm, D.C. v. Be{l, 603 F.Zd 945, 949 (D.C. Cir. 1979).

lie§,Wa i\;er_l,§_sqii¢§c

We request a fee waiver pursuant to 5 U.S.C. § 552(a)(4)(A)(iii) and 26 C.F.R. § 601.702(1`)(2) as
these requests are made by a state government agency acting in the public interest. Disclosure ofthe
requested records will contribute significantly to public understanding of Revenue Procedure 2018;38,
including how the 'frcasury Department determined that its action would “mal<e our tax system simpler
and less susceptible to abuse’1 and whether the reporting changes that Revenue Procedure 2018-38 adopts

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 13 of 31

Page 4
October 22, 2018

were designed to “relicve thousands of organizations ofan unnecessary regulatory burden, while better
protecting sensitive taxpayer information and ensuring appropriate transparency.”l

lfthis request for a fee waiver is denied, please Contact us before incurring an_\l costs in
responding to this request We request that your responses bc provided electronically

Thanl< you in advance for your attention to this matter. lf you have any questions or wish to
clarify any ofthe above requests, please do not hesitate to contact Ncw York Charities Bureau Chief
.lan\es Sheehan at lames.Sheehan@ag,ny,gov or 212-416-8490. We look forward to receiving your
response to these requests within twenty days, as required by FOIA.

Sincercly,

tftca stats /a

James G. Sheehan

Chief7 Charities Bureau

Oftice ofthe Attorney General ofthe State ofNew York
rlames.Sheehan@ag.ny.gov

/Z
\ L::// JW`_-_¥

Glenn J. l\/loramarco

Assistant Attorney General

Oftice ofthe New Jersey Attorney General
Glenn.l\/loramarco@law.njoag.gov

' See "'Treasury Depanment and lRS Announce Signiticant Reform to Protect Personal Donor
information to Certain thx-E)<eriipt Organizations" (luly |6, 2018), m
https;//hometreasuryigov/news/press-releases/'sm/126.

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 14 of 31

l

TPANEMISEIUN UEPIFICATIUN PEPUET

 

TIME : 18/22/2@18 93245
NAME 2 /
FAX : 5@3292@5§3

TEL '

sea.a § anoFiJQe~ats

 

DATE,TIME
FAx no./nnue
DuRartoN
PAGE<S>
REsnLT

MoDE

1@/22 88:42
912@25223895
561@3:28

14

DK

STANDARD

ECM

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 15 of 31

Exhibit B

Case 1:19-cv-O4024 Documentl Filed'05/06/19 Page 16 0f31

   

October 22, 2018

BY U.S. NIAIL and FAX

lRS FOIA Request
Headquarters Disclosure Oftice
CL:GLD:D

1 1 l 1 Constitution Avenue, NW,
Washington, DC 20224

Internal Revenue Service

Central Processing Unit/ IRS FOl/\ Requcsts
Stop 21 1

P.O. Box 621506

Atlanta, GA 30362-3 006

Fax 877-807-9215

Re: lRS Revenue Procedure 2018-38

'l"o whom it may concern:

On Ju|y 16, 2018, the Treasury Department and the IRS announced that the IRS will no longer
require non-501 (c)(3) tax-exempt groups organized under section SOl(c) to disclose the names and
addresses of their substantial contributors on the Schedule B to Forms 990 and 990-EZ. This change to
well-established donor disclosure requirements was released as Revenue Procedure 2018-38 and will
directly impact current state filing requirements for exempt organizations operating in New York and
New Jersey, which are regulated by the Charities Bureau in the New York Attorney General’s Office and
the New Jersey Division of Consumer Aft`airs. A copy ofthe complete Revenue Procedure text and
accompanying Treasury Department Press Release are attached below for reference

To better understand the Revenue Procedure’s administrative origin and development we the
undersigned make the following request for records pursuant to the Freedom oflnformation Act
(“FOlA”), 5 U.S.C. § 552, and lRS implementing regulations, 26 C.F.R. Part 601.

Reguested Records:

Wc request that the IRS produce the following material within twenty (20) business days;

l. All entails, memoranda, and lRS reports concerning the development, implementation,
consideration, or evaluation of Revenue Procedure 2018-38. This request includes without

limitation:

a. Documents discussing the donor reporting requirements in el`t`ect 't`or 501(c) tax-
exempt entities prior to adoption ofthe Revenue Procedure;

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 17 of 31

Page 2
October 22` 2018

Documcnts discussing agency review of Schedule B to Forms 990 and 990'EZ.
including documents that support or contravene the lilly lo: 2018 statement by
Secretary l\/lnuchin that “‘the lRS simply does not need tax returns with donor names
and addresses to do its job in this area;”

Documents concerning costs and/or other burdens in'tposcd on IRS staff by existing
Schedulc B reporting requirements;

Documents concerning costs and/or burdens imposed on 501(c)-exempt
organizations by existing Schedule B reporting requirements;

Documents concerning whether or how changes to existing Schedule B reporting
requirements could impact lRS examination practices; and

Documents concerning inadvertent disclosure and/or misuse of donor information
captured in Schedule B.

2, All records not identified by Request No. l (above) that concern external inquiries or meetings
With external parties regarding the development, implementation, consideration, or evaluation of

Revenue Procedure 2018_38, including but not limited lo:

b.

l'_

g

Communications with the White House Oftice ofl\/Ianagement and Budget (OMB);
Communications with the Oftice of White House Counsel (WHC);

Communications with any other organization in the Executive Oflice ot`tlic President
(outside of the Ol\/IB or WHC);

Communications from private individuals or organizations that requested or proposed
agency review of donor disclosure obligations for SOl(c)-exempt organizations;

/\gcndas and attendee lists for any meetings convened with external parties to
consider changes to existing Schedule B disclosure requirements;

Communications sent in preparation for any such meetings; and

Comrnunications sent following any such meetings

3. All records not identified by Request No. 1 (above) that concern internal inquiries or meetings
regarding the development, implementation, c`onsideration, or evaluation of Revenue Procedure

2018-38, including but not limited to;

ill

Documents concerning communications from the White House Ot`nce of
Management and Budget (OMB), including documents concerning whether or how to
respond to such communications and copies of any actual responsej,

Documents concerning communications from the Oflice of White House 'L`ounscl
(WHC), including documents concerning whether or how to respond to such
communications and copies of any actual responsc;

Documents concerning communications from any other organization in the lixecutive
Oftice ofthe President (outside ofthe Ol\/lB or WHC), including documents

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 18 of 31

Page 3
October 22, 2018

concerning whether or how to respond to such coiuiininications and copies ot`any
actual response;

d. Documents concerning communications from private individuals or organizations
that requested or proposed agency review of donor disclosure obligations for 501(c)-
exempt organizations, including documents concerning whether or how to respond to
such requests or proposals and copies of any actual response;

e. Agendas and attendee lists for any internal meetings convened to consider changes to
existing Schedule B disclosure requirements;

Commnnications sent in preparation for any such meetings; and

r_‘v

Communications sent following any such meetings

‘J.

4. Any record of the “discussions with accounting firms and taxpayers” cited as support for a
proposal to eliminate Schedule B in the June 7, 2018 Report of Recommendations ofthe
Advisory Committee on Tax Exempt and Government Entities.

5. All statements, speeches, or presentations made by lRS employees or representatives regarding
donor reporting requirements for tax-exempt entities, including press releases as well as formal
remarks made on behalf ofthe IRS or Treasury Department.

6. All communications between IRS employees or representatives and non-agency representatives
regarding the press release issued on July 16, 2018 to announce Revenue Procedure 2018-38.

7. Each submission in compliance with the Srnall Business Regulatory Enforcement Fairness Act of
1996 (SBREFA) to the House of Representatives, the Senate, and/or the Comptroller General of
the Government /\ccountability Oftice (GAO) concerning Revenue Procedurc 2018-38.

Please provide all responsive records dating from .lanuar_v 1. 2018 to the date the search is
conducted `

Your search for responsive records should include the following offices and individual
custodians; Acting Commissioner David J. Kautter; l\/Iargaret \/on Lienen, Director, Exempt
Organizations, Tax Exempt & Government Entities Division; David Horton, Acting Cominissioner, b|`ax
Exempt & Government Entities Division; the IRS Oftice oI`Chiel`Counsel; the IRS Ofiice of
Governinental Liaison; and the Advisory Cominirtee on 'l`ax Exempt and Government Entities (ACT),
including members l\/Iichael Engle, luisa .lohnson, Andrew Lipkin, and Jean Swift.

lfit is your position that any of the requested records is exempt from disclosure, we request that
you provide an index ofthose records as required by Vm/ghn v. Rosen, 484 F.Zd 820 (D.C. Cir. 1973).
As you are aware, the \/aughn index should describe each document claimed as exempt with sufficient
specificity “to permit a reasonediudgment as to whether the material is actually exempt under FOIA.”
FOL/m{l`ng C/mrch QfScienIO/Ogy ofWashinglon, D.C. v. Be//, 603 F.Zd 945, 949 (D.C. Cir. 1979).

Fee ngive__r__Reguest:

We request a fcc waiver pursuant to 5 U.S.C. § 552(a)(11)(A)(iii) and 26 C.F.R. § 601 _702(0(2) as
these requests are made by a state government agency acting in the public interest Disclosure ofthe
requested records will contribute significantly to public understanding of Revenue Procedure 2018-38q

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 19 of 31

Page 4
0ctober 22‘ 2018

including how the Treasury Depaititient determined that its action would “mal<e our tax System simpler
and less susceptible to abuse” and whether the reporting changes that Reventh Procedure 2018-38 adopts
were designed to “relieve thousands of organizations of an unnecessary regulatory burdcn, while better
protecting sensitive taxpayer information and ensuring appropriate transparency,”l

Ifthis request fora fee waiver is denied, please contact us before incurring any costs in
responding to this request We request that your responses be provided electronically

Thank you in advance for your attention to this matter. If you have any questions or wish to'
clarify any ofthe above requests, please do not hesitate to contact New Yorl< Charities Bureau Chief
James Sliechan at Janies.Sheehan@ag.ny.gov or 212-416-8490. We look forward to receiving your
response to these requests within twenty days, as required by FOIA.

Sincerely,

did @e°hx~ /i¢s

James G. Sheehan

Chief, Charities Bureau

Cftice of the Attorney General ofthe State ofNew York
James.Sheehan@ag.ny.gov

,   7//,2;%/

i/
Glenn ]. Morarnarco
Assistant Attorney General
()ffice ofthe New Jersey Attorney General
Glenn.Moramareo@law.njoag.gov

 

' See “Treasury Depaitment and lRS Announce Signiiicant Reform to Protect Personal Donor
lnformation to Certain 'l"ax~Exempt Organizations"` (July 16. 2018), ar
littps:/./home.treasury.gov/news/press-releases/sm426_

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 20 of 31

 

vwl

TRAlSMISSIUM VERIFICATIUN REFOET

 

TIME : 18/22/2@13 @8:51
t\l/E‘.ME : ,
FAX ; 683292@53@

TEL :

SER.H : BRDFlJQBQSlS

 

DATE,TIME 13/22 aa 47
Fax No./NAME 919773@?§215
Duaarton ' aa:es:z?
PaeE<s) ia
REsuLT oK

sraNDaRD

MUDE
ECM

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 21 of 31

Exhibit C

Case 1:19-cv-04024 Document 1 Filed 05/06/19 Page 22 of 31

DEIPAR’TMENT OF THE TRELASURY
iNTi~:RNAt_ REVE:Nur.~: sEthcE
wAsHiNGToN, Dc 20224

 

vaAcy, GovnRNME.N'rAL
LiAieoN mo Otsct.osuns

November 14. 2018

Otfice of the Attorney General of the State of New York
James Sheehan

Chief, Charity Bureau

28 Liberty Street

New York, NY 10005

-~ ~_--- '-- ‘ \§.`,,._.. -" v n».

Dear l\/ir Sheehan:

l am responding to your Freedom ct information Act (FO|A) request dated October 22,
2018 that we received on October 22, 2018.

1 am unable to send the information you requested by l\lovember 20, 2018, which is the
20 business-day period allowed by iaw. 1 apologize for any inconvenience this delay
may cause

._,1.. ,._

STATU_TORY EXTENSlON, DF TllVlE F_OR RESPONSE _

The FOIA allows an additional ten- day statutory extension in certain circumstances To
complete your request 1 need additional time to search for collect and review
responsive records from other locations We have extended the statutory response date
to December 5, 2018, after which you can file suit. An administrative appeal is limited to
a denial of records, 30 it does not apply in this situation

REQUEST FOR ADD|TIONAL EXTENSION OF TllVlE

Unfortunately, we Will still be unable to locate and consider release ot the requested
records by December 5, 2018. We have extended the response date to January 15,
2019 When we believe we can provide a final response

You do not need to reply to this letter ii you agree to this extension You may wish to
consider limiting the scope of your request so that We can process it more quickly. lt you
want to limit your request, please contact the individual named below. lt we
subsequently deny your request you still have the right to fle an administrative appeal.

You may contact me_,- the FOlA Public Liaison l_aura A ivicl ntyre, to discuss your
request at:

r~.` \l~.\)l::;

l l '

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 23 of 31

iRS Disc|osure Office 10
1999 Broadway, l\/lS 7000 DEN
Denver, CO 80202
303-603-4734

The FO|A Pub|ic l_iaison responds to FOIA and Privacy Act requests for copies ot
documents maintained by the lRS. There is no provision in either Act to resolve tax,
collection, or processing issues and our staff is not trained to answer questions
regarding those issues lt you need assistance With tax related issues you may call the
IRS toll free number at 1 --800 829-1040

lf you are unable to resolve your FOlA dispute through the FOlA Pub|ic Liaison, the
Office of Governrnent information Services (OGiS), the Federal FOiA Ombudsman’s

WMOi‘ficew,_ofters mediationuserv_ices to help resolve disputes,between EOlA requesters,and~ - »

Federai agencies The contact information tor OG|S is:

Otflce of Government information Services
National Archives and Records Administration
8601 Adelphi Road--OG|S

Col|ege Parl<, l\/lD 20740-6001
202-741-5770
877-684-6448
ogis@nara.gov

ogis.archives.gov

You mayl file suit if you do not agree to an extension beyond the statutory period Your
suit may be filed in the U S District Court:

Where you reside or have your principal place of business

Where the records are |ocated, or
» ln the District of Columbia

You may file suit after December 5, 2018. Your complaint will be treated according to
"the Federal Rules of Clvil Procedure applicable to actions against an agency °of the
United States. These procedures require that the lRS be notified of the pending suit
through service of process, which should be directed to:

Commissioner of internal Revenue
Attention: CC:PA: Br 6/7

1111 Constitution /-\venue, l\.l\/V
VVashington, D.C. 2022-4

The FOIA provides access to existing records Extending the time period for responding
to your request will not delay or postpone any administrative examination, investigation
or collection action.

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 24 of 31

lf you have any questions please call Tax Law Specialist Llohn l\/i Quigley ID #
1000247712, at 510~907-5337 or write to: lnternal Revenue Service, Disclosure
Scanning Operation - PO Box 621506, Stop 211, Atlanta, GA 30362. P|ease refer to

case number F19295-0068.

Sincerely,

5k1 QW\W

Laura A l\/lclntyre
Disclosure l\/lanager
Disclosure Otfice 10

\M‘ »M__~_A~~ _~h ..~_.____

Case 1:19-cv-O4024 Document 1 Filed 05/06/19 Page 25 of 31

Exhibit D

Case 1:19-cv-O4024 Document 1 Fiied 05/06/19 Page 26 of 31

z.~

DEPARTMENT OF` THE TREASURY
iNTERNAi_ REVENUE sERvicE
wAsHiNGToN, Dc 20224

 

PR\vA<:Y, Gov;RNMENTAL C(3)?>1 OF
LiAiSON AND DiscLosuRE EWlTH/N .~_- _."
55€51\/1¢_@ 'A"QR
555
0 4 2019

January 28, 2019 NYS@FF,CEOF

THE
CHAeir/ES`;' lg§//is»

Office of the Attorney General of the State of New York
James Sheehan

Chief, Charity Bureau

28 l_iberty Street

New York, NY 10005

~.`M ,_Dear.Mr..Sbeehan gm mm g

 

l am responding to your Freedom of information Act (FOlA) request dated October 22,
2018 that We received on October 22, 2018.

Due to a lapse in appropriations for Fiscal Year 2019, lWas furloughed from December
22, 2018 through January 25, 2019. As a result, l am resuming work today on your
request.

.On November 14, 2018 i` asked for more time 'to obtain the records you requested l am
still Wo`rking on your request and need additional time to search for and revievii records
l will contact you by l\/iar`ch 291 2019 if l am stili unable to complete your request

Once again, l apologize for any inconvenience this delay may cause y

You may contact me, the FOIA Pubiic i_iaison, Laura A. l\/icintyre, to discuss your
request at: |RS Disclosure Office 10, 1999 Broadway, i\/lS 7000 DEN, Denver, CO

80202, 303-603~4734

~ ~ The FOIA Pubiic i;iaison responds to FOlA and Privacy Act requests for copies of
documents maintained by the iRS. There is no provision in either Act to resolve ta)<,
collection, or processing issues and our staff is not trained to answer questions
regarding those issues if you need assistance With tax related issues1 you may call the
|RS toll free number at 1-800-829-1040.

if you are unable to resolve your FOlA dispute through the FO|A Pubiic l_iaison you
also have the right to contact the Office of Government information Services (OGlS)
The Office of Go`vern`ment information Services, the Federai FOiA Ombudsman s office,
Which offers mediation services to help resolve disputes between FOlA requesters and
F_'ederai agencies The contact information for OGiS is;

Office of Government information S€WiGCS

u GENERAL

_ M_. . c _ .. 1___,.;__`.1.._.._ .....",¢....,_,._,_\.T_>.~~_~. :_-,- __ w -`__»_1,_.

_1 .'~.`,_.1

 

 

Case 1:19-cv-O4024 Document 1 Fiied 05/06/19 Page 27 of 31

2

National Archives and Records Administration
8601 Adelphi Road--OG|S
Coiiege Parl<, i\/iD 20740
202-741-5770
877-684-6448
ogis@nara.gov
ogis.archives.gov

if you have any questions please call Disclosure Tax Law Speciaiist John Quigiey, lD #
1000247712, at 510-907~5337 or write to: internal Revenue Service, Disclosure
Scanning Operation - PO Bo)< 621506, Stop 211, Atlanta, GA 30362. Please refer to
case number F19295-0068.

~~Sincereiy,

Laura A_ i\/icintyre
Disclosure l\/lanager
Disclosure Office 10

 

 

Case 1:19-cv-O4024 Document 1 Fiied 05/06/19 Page 28 of 31

Exhibit E

Case 1:19-cv-O4024 Document 1 Fiied 05/06/19 Page 29 of 31

DE.PARTMENT OF THE TREASURY
1NT1~:RNA1. REszuE si:-:Rvicri
wAsHiNGToN, pc 2022¢:_

 

PR|\’ACY, GOVERNMENTAL
L.IAISON AND D|BCLCSURE

March 26, 2019

Office of the Attorney General of the State of New York
James Sheehan

Chief, Charity Bureau

28 Liberty Street

New York, NY 10005

Dear l\/ir. Sheehan:

l am responding to your Freedom of information Act (FO|A) request dated October 22,
2018 that we received on October 22, 2018.

On January 28, 2019 | asked for more time to obtain the records you requested lam
still working on your request and need additional time to collect and review records i
will contact you by i\/lay 27, 2019 if l am still unable to complete your request

l am providing an interim response to item 6 of your request You asked for ali
communication between iRS employees or representatives and non-agency
representatives regarding the press release issued on Juiy 16, 2018 to announce
Revenue Procedure 2018-38. Of the 377 pages located in response to your request, l
am releasing 358 pages in fui|. l am withholding 19 pages in full and six pages in part
for the following reasons:

FO|A Exemption §biiSi

FO|A exemption (b)(5) exempts from disclosure inter-agency or infra-agency
memorandums or letters which would not be available by law to a party other than an
agency in litigation with the agency. The specific privileges covered by this exemption
are:

» The deliberative process privilege which protects documents that reflect the pre-
decisional opinions and deliberations that play a direct part in the process of
making recommendations on legal or policy matters

» The attorney-client privilege which protects confidential communications between
an attorney and a client relating to a legal matter for which the client has sought

professional advice

Case 1:19-cv-04024 Document 1 Filed 05/06/19 Page 30 of 31

FO|A Exemgtion ibii€i

FO|A exemption (b)(6) exempts from disclosure files that, if released would clearly be
an unwarranted invasion of personal privacy These include medicai, personnell and
similar files We base the determination to Withhoid on a balancing of interests between
the protection of an individual’s right to privacy and the public’s right to access
government information

The Supreme Court ruled that Congress intended the “similar files” provision to be
construed broadly,~ so that all information which applies to a particular individual
qualifies for consideration under exemption (b)(o).

l am enclosing an encrypted CD containing your documents A separate letter is being
sent with the password to open the CD.

Once again, l apologize for any inconvenience this delay may cause.

You may contact me, the FO|A Pubiic Liaison, Laura A. l\/lcintyre, to discuss your
request at: lRS Disclosure Office 10, 1999 Broadway, l\/lS 7000 DEN, Denver, CO

80202, (303) 603-4734.

The FOlA Public l_iaison responds to FO|A and Privacy Act requests for copies of
documents maintained by the lRS. There is no provision in either Act to resolve tax,
collection or processing issues and our staff is not trained to answer questions
regarding those issues if you need assistance with tax related issues you may call the
lRS toll free number at 1-800-829-1040.

if you are unable to resolve your FOl/-\ dispute through the FO|A Public Liaison, you
also have the right to contact the Office of Government information Services (OG|S).
The Office of Government information Services, the Federal FOlA Ombudsman’s office,
which offers mediation services to help resolve disputes between FO|A requesters and
Federal agencies The contact information for OG|S is:

Office of Government information Services
National Archives and Records Administration
8601 Adelphi Road--OG|S
Coiiege Park, l\/|D 20740-6001

202-741-5770
877-684-6448
ogis@nara.gov

ogis.archives.gov

Our final response will contain information concerning your appeal rights

Case 1:19-cv-04024 Document 1 Filed 05/06/19 Page 31 of 31

if you have any questions please call Disclosure Tax law Speciaiist John l\/i Quigley lD #
1000247712, at 510-907-5337 or write to: internal Revenue Service, Centralized
Processing Unit -PO Box 621506, Stop 211, Atlanta, GA 30362. Please refer to case

number F19295-0068.

Sincerely,

<:"::j‘)*"*"*‘ (:2 mf~/::};)$?/":w
Laura A l\/icintyre

Disclosure l\/ianager
Disclosure Office 10

